Citation Nr: 0126633	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in July 2000.  A copy 
of the transcript of that hearing has been associated with 
the veteran's claims folder.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on these changes and review of the record, it is the 
opinion of the Board that additional development needs to be 
accomplished before the appellant's claim can be considered 
further.

During the course of his July 2000 personal hearing, the 
veteran indicated that he received treatment for his 
psychiatric disability while stationed in Germany.  Following 
military service he stated that he applied for and has been 
in receipt of Social Security Disability benefits since 1985.  
He indicated a recent hospitalization at the VA Medical 
Center (MC) in Tuscaloosa, Alabama.

The United States Court of Appeals for the Federal Circuit 
has held that prior to rendering a final decision with regard 
to service connection, VA has a responsibility to obtain all 
service records.  Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999).  This responsibility is heightened when the putative 
records are in the control of a governmental agency and 
where, as here, the reliability and relevance of the records 
are dependent upon their source.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  "The only way to adjudicate a 
veteran's claim properly and fairly is to obtain all 
pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992); cf. Simington v. Brown, 9 Vet. App. 334, 335 
(1996) (per curiam order); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  In addition, the VCAA provides that efforts 
to obtain such records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A (West Supp. 2001).

Lastly, it is noted that although a low back pain was 
identified on VA general examination in August 1996, the 
veteran also exhibited tenderness and spasm over the lumbar 
region.  The examiner neither identified a ratable back 
disorder (pain is not a disease or disorder for VA purposes) 
nor indicated whether the veteran's present low back 
disorder, if any, was proximately due or related to his 
military service.  Therefore, a more comprehensive orthopedic 
examination of the veteran is required.

The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed psychiatric 
disability and low back disorder, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including treatment records developed by 
VAH Tuscaloosa since June 1, 1998, 
particularly any hospitalization reports, 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
Department of the Army for the purpose of 
determining whether there are any 
additional available service records 
(personnel and/or medical) pertaining to 
the appellant, in particular any medical 
records pertaining to treatment for a 
mental disorder while he was stationed in 
Germany.  Efforts to obtain these 
records, to include referrals to 
potential custodians of these records in 
the event NPRC or the Department of the 
Army do not possess them, should be 
documented, and any evidence received in 
response thereto should be associated 
with the claims folder.

3.  The RO should also contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West Supp. 2001).  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

4.  The RO should then schedule the 
veteran for VA orthopedic examination to 
determine the most probable etiology of 
his claimed low back disorder.  The 
claims file and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated x-rays, tests 
and special studies, to include 
appropriate range of motion studies, 
should be done.  A complete history, 
which includes the initial onset, 
frequency, duration, and severity of all 
complaints of low back 
symptom/disability, should be elicited 
from the veteran.  The orthopedic 
examiner should then correlate the 
findings and indicate whether the veteran 
manifests any chronic low back disorder 
and, if so, whether it is more likely, 
less likely or as likely as not that any 
such disorder is related to service 
either by way of incurrence or 
aggravation.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report should 
then be associated with the veteran's 
claims folder.

5.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.

6.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any of the benefits sought on appeal 
remain denied, the appellant and the 
appellant's accredited representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of one 
or more of the claims on appeal.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




